DAUKSCH, Judge.
This is an appeal from an Order striking affirmative defenses and dismissing a counterclaim filed by Plaintiff and the Summary Judgment entered for the Appellee. Upon an examination of the alleged affirmative defenses and the counterclaim we find they are legally sufficient to set up defenses and state a cause of action, respectively, and they raise sufficient issues to preclude a summary judgment. Davis v. Evans, 132 So.2d 476, 478 (Fla. 1st DCA 1961); Kutner v. Kalish, 173 So.2d 763 (Fla. 3d DCA 1965).
REVERSED and REMANDED for reinstatement of the second amended affirmative defenses and the counterclaim and further proceedings not inconsistent herewith.
CROSS and ALDERMAN, JJ., concur.